may i99r in internal_revenue_service technical_advice_memorandum district_director ff g go taxpayer's name taxpayer's address taxpayer's ein tax years involved date of conference o l o i s_r n o f t o n a o t t t n o f w o o h a s x k k e o issues whether some of x's communications constituted the publishing and distribution of statements that violated the prohibition against campaign intervention under sec_501 of the internal_revenue_code whether x was an action_organization under sec_1 c -1 c iv of the income_tax regulations whether a substantial part of x’s activities was devoted to carrying on propaganda or otherwise attempting to influence legislation under sec_501 of the code or sec_501 h whether x participated or intervened in a political campaign as defined in sec_1 c -1 c iii regulations on behalf of b of the s whether x’s communications concerning c or constituted a substantial non-exempt purpose or resulted in inurement or private benefit to b within the meaning of sec_1 regulations c -1 c -1 c and -1 d ii of the whether x's distribution of b's book to its members resulted in inurement or private benefit to b within the meaning of sec_1 c -1 c the regulations and -1 d -1 c of whether x's newsletters radio commentaries and other communications were educational as defined in sec_1 c -1 d of the regulations whether x's expenditures_for certain communications made in the years aa and aa constituted political_expenditures under sec_4955 liable for the tax under sec_4955 of the code and therefore make x whether x made disqualifying lobbying_expenditures under sec_4912 of the code facts x was originally organized as y in the year aa-3 under the laws of m recognized the organization as exempt from federal_income_tax the internal_revenue_service in the year aa-2 the following year the organization’s management was substantially restructured and its purposes were expanded october of the year aa-1 and the organization changed its name to x aa may of the year aa broaden its purposes electing sec_501 status effective that year in a new board_of directors was elected x amended its articles of incorporation to the board elected new officers x filed form_5768 in the year aa l in march of the year in the key district the district conducted an examination x that covered the years aa and aa of a major activity of public policy positions whose goals could only be achieved by enacting legislation or by electing individuals to public_office who favored its political philosophy the district also found that x conducted certain activities that personally benefitted x was the advocacy and dissemination of the district found that 3b a3 its president b our review of the administrative file reveals that x has research and engaged in two distinct types of activities dissemination of information educational activities primarily concerning public policy issues and participation in various assistance programs charitable activities form_990 for the year aa its exempt_function expenses was devoted to public policy research another was used to maintain and disseminate- public policy information and the balance was used in connection with x's charitable activities approximately of its exempt_function expenses to public policy research to maintain and disseminate public policy information on its x reported that approximately of in the year aa l x allocated x‘s educational activities consisted of publishing and distributing a periodic newsletter producing radio commentaries and providing information in mailings to both members and non- members x published five newsletters in the year aa the in addition each newsletter package included a letter newsletters contained two types of articles discussions of policy issues of interest to x‘s members and news of charitable activities pages and a reply device newsletter letter and reply device ranged from x's newsletters published in the year aa consisted of pages issues of concern to x‘s members each newsletter package consisting of the a majority of these newsletters discussed national policy each newsletter contained approximately pages total x and its to in the year aa 1l x published six newsletters totalling pages the content of these newsletters was similar to the s -_ content of those published the previous year with two notable differences discussed a particular foreign policy issue first a greater percentage of the articles second a significant number of articles concerned x produced a series of daily radio commentaries aired on a x states radio network composed of that it added the radio commentaries to its educational activities for two reasons activities beyond its members reached through the newsletters and other mailings and second to educate listeners on the facts behind current events as they occur first to expand x’s educational a large number of stations during the vear aa costed x about on form_990 foreign and domestic policy issues the broadcasts lasted for seconds each and of its total exempt_function expenses reported the commentaries set forth positions on a range of during the year aa l these broadcasts according to x costed about of x's total exempt_function expenses reported on form_990 for the the content of these broadcasts was similar to that year aatl of the broadcasts aired the previous year during the years aa and aa l x sent out a series of x sent out letters to its house file mailings that provided information on policy issues x's charitable activities and requests for contributions year aa and supporters and prospect mailings mailings to potential x claims that the total cost of the house file supporters mailings and the prospect mailings was an amount that i sec_27 and respectively of the figure reported on its form_990 for exempt_function expenses in the year aa its members in the in the year aa l x sent letters to its house file and made prospect mailings of these mailings was an amount that i sec_42 and respectively of the figure reported on its form_990 the year aa l for exempt_function expenses in the cost according to x the district's request for technical_advice and our subsequent examination of the administrative file revealed questions concerning whether some of x’s educational activities and other transactions constituted substantial lobbying political intervention or serving a private interest more than x incidentally detail we will now discuss these activities in more alleged political campaign intervention communications on october of the year aa x mass-mailed a letter concerning the congressional elections in november stated the following the letter we need more citizens to vote -- not less and we need to remind people that they have a reason to vote that’s why i’m sending you the enclosed bumper sticker it says i’m fed up with congress place this sticker on your car how you feel by voting - - and encouraging others to do soon to vote this election day absolutely no regard for american workers and families again and return to washington to conduct business as usual after november congress is confident it can fool the voters election day we have good reason then let congress know i hope you will congress has the letter also stated that the organization is sending out big_number of these bumper stickers as part of our campaign to raise voter awareness commit to get five friends to the polls this election day we are asking all of our members to in addition x and b made several communications over the radio concerning the same elections specific candidate in any of these broadcasts general theme of these communications was that congress was running the country poorly so the voters should make a change here is part of one radio commentary did not identify any however the xx the budget deal now being sold to the american people by the power brokers in washington is i voters to make some changes in washington this november -- on election day i think it’s high time for us am fed up a fraud for one in another commentary b described congress's justification for certain legislation as incredible election day that fantasy land on the potomac stated good many of them deserve to be thrown back into the private sector this election day it’s high time we cut congress’s allowance it may well be time to remove your congressman from in a related commentary b the mind boggles i think a this jf in the year aa x broadcast a radio commentary candidate commentary at least three times in which b referred a certain senator as being in the presidential race full of angry rhetoric as promoting a having a failed political and economic ideology war and as as being during another commentary bonfire commentary b quoted three senators of a particular political_party who opposed a here is part of b's commentary and here's what senator d had to say and the american people want if we are wrong - i assume those people who feel my vote was wrong will vote against me senator d i guess we won’t be seeing much of a good title for the bonfire of the particular end quote might be political_party b announced over the radio resolution commentary the a particular political names of several members of congress of party that did not vote for here is part of the commentary republicans embraced this seemingly uncontroversial resolution but seven members of a particular political_party and one independent voted against the resolution they were four more members of a particular political_party simply voted present -- rather than go on record as opposing the resolution they were in if these house members can survive this vote nearly all democrats and they can survive anything the service asked x for the dates that it broadcast several x replied that it has incomplete information as to commentaries including the ones referenced in the preceding paragraphs when these commentaries were broadcast stations aired the commentaries immediately after production while other stations might have carried the commentaries if all weeks after production indicates that x produced the candidate bonfire and resolution commentaries evidence in the administrative file xx states that some at in a newsletter in the x ran an article which asked did your congressman vote against the article listed the names of u s representatives that voted against the resolution with a reminder that the elections were coming up again in the overwhelming majority of the members listed were members of certain political_party a similarly another newsletter issue the f printed the senate vote on whether to confirm refrigerator door for future reference preceded and accompanied with articles that strongly supported the nominee’s confirmation this article was with a request to post this record on your in its september newsletter of the year aa the ethical behavior of two members of congress members was running for reelection that november article x clearly focused in on the conduct of the members which it claimed to be unethical and the failure of congress to impose adequate sanctions reference to the upcoming election or refer to either member as candidate the article did not contain any x commented on one of the in this a alleged leqislative communications in the year aa in its june newsletter of the year aa x published an article discussing the funding of a particular federal_agency stating a position on whether it should be funded in the future and requesting that readers sign an attached note of support for delivery to a senator with the same position on the issue in july of the year aa x sent a house file letter that asked the readers to sign letters addressed and to be delivered by x to the president advocating action with respect to certain budget legislation x published a three-paragraph article that criticized proposed opposing legislation pending in congress radio commentaries criticized the budget legislation furthermore at least three in july of the year aa also in an august house file mailing of the year aa its readers to urge senator d x asked in its july newsletter of the year aa x published an article in which b recommended limiting the terms of u s senators and representatives to years in office that it mailed thousands of house file letters in the fall of the year aa asking its members to sign petitions directed to their respective governors urging the governors to support efforts to limit terms for congress two other house file letters mailed that year similarly advocated term limits least five radio commentaries in support of term limits also produced at states xx xx alleged political campaign activities on behalf of b o this political action committee was not affiliated or related to x at any time alleged campaign against c two months prior to month bb of the year aa l x’s board_of directors met and decided to study and write about would focus would therefore provide a great service to them indicate that b did not participate in this decision x’s minutes the board indicated that the examination x claims that it did however consider whether this activity would personally benefit b ultimately concluded that any benefit to b would be incidental to the educational purpose served the board without an explanation that same month month bb-2 of the year aa l b and x sent the following letter requesting support help on our urgent new project here at x b wrote i need your we are fighting to -- letter x stated that it started a new project to stop tax- funding of political persecution and to eliminate the office the letter also stated x’s objective to send one million petitions from its grassroots supporters to the president and every u s congressman and senator demanding x concluded the letter by informing its readers that it had hired an attorney specializing in constitutional law l5 in the to develop an effective legal and political strategy to abolish the office of c x attached to the letter a memorandum from its constitutional attorney to b regarding achieve repeal including preparing a brochure the memorandum contains several recommendations to a for circulation to members of congress and other opinion leaders in the private sector to create a favorable climate for repeal petitioning congress - appropriation to pay all necessary c expenses and supporting a proposal or that requires an indefinite in at least two other mass mailings one in month bb-2 and the other in month bb-1 b and x asked its members to sign and mail enclosed post cards to their representatives in the senate and the house c law signature asking the president to lobby congress to repeal the law the post cards ask the legislators to repeal the with the letter x included a petition for the reader’s the letter post cards and petition all contain arguments law another x mass mailing tells the reader that momentum is building but contain no arguments in support of the postcard to the president urging him to the letter also requests donations to launch a massive offensive against needed partially to recruit big_number citizens to x's grass roots campaign b says financial help is with a tear-off in the bb-2 bb-1 issue of its newsletter x included a front page article decrying and discussing x's efforts to stop the funding of such that most observers disagree with the article points out in the same article form a commission of sympathetic congressmen public policy leaders and legal experts to investigate how to repeal - 7u9 l support efforts in congress and making members of congress petition the attorney_general to reinstate a law the newsletter also contains a two-page article by the in addition x announced that it contracted with a prominent attorney to put together a comprehensive strategy to implement the plan attorney calling for the end newsletter highlighted statements by the trial judge suggesting that attached to the newsletter continuing even though a letter from b one page of the was readers to support spelled out x's plan to repeal the law and and urged x's in doing so b continued prosecution against the first article of the newsletter of the month bb in the year aa informs the reader that several prominent members of congress have joined x's project to dismantle the according to the article a member of congress was a co-chair of the project and was instrumental in organizing a drive to deliver a multitude of petitions to the president asking him to push congress two-page article in addition the issue contained a is continuing it letter attached to the newsletter asks for tax-deductible gifts to support in part x‘s campaign b ina on page five of the newsletter x states that in the newsletter of the month bb x announced that the newsletter also announced that thousands of americans had sent petitions to xx addressed to the president urging him to x purchased the books directly from the publisher at the author's discount rate no royalty was included in the price of the ke books b received no compensation as a result of the purchases and the sale of books purchased by x did not count x says that it distributed the books because the contributors would find the book a persuasive inducement to contribute the mailings that made use of the book as a premium generated substantial net_income for xx favorably reviewed the book in the lead article of a newsletter issue alleged political campaign intervention according to x x also applicable law sec_501 of the code provides in part that an organization is exempt from federal_income_tax if it and operated for charitable and educational_purposes provided that it does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of office any candidate for public or in opposition to is organized sec_1 c -1 c iii of the income_tax an action_organization is not regulations provides that if an organization participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office it is an action_organization operated exclusively for one or more exempt purposes and therefore cannot be exempt under sec_501 of the code the term candidate for public_office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such candidate revrul_78_248 1978_1_cb_154 describes four different organizations involved in voter education activities by publishing a voter guide the revenue_ruling holds that an organization annually preparing and making generally available to the public a compilation of voting records of all members of congress on major legislative issues involving a wide range of subjects containing no editorial opinion and structuring the publication so as not to imply approval or disapproval of any members or their voting records is not engaged in political activity within the meaning of sec_501 of sks an organization sending a questionnaire to all the code candidates for governor in a certain state soliciting a brief statement of candidate's position on a wide variety of issues and publishing the responses in a voters guide generally available to the public that does not evidence a bias or preference with respect to the views of any candidate or group of candidates is not engaged in political activity within the meaning of sec_501 however when a voters guide is distributed during an election campaign with some questions evidencing a bias on certain issues the revenue_ruling holds that the organization is participating in a political campaign in contravention of the provisions of sec_501 and is disqualified from exemption under that section situation where an organization publishes a voter guide which is a compilation of incumbents’ voting records on a particular issue land conservation in this case and is widely distributed among the electorate during an election campaign the organization is participating in a political campaign in contravention of the provisions of sec_501 and igs disqualified from exemption under sec_501 even though the voting guide contains no express statements in support of or in opposition to any candidate in the fourth revrul_80_282 1980_2_cb_178 amplifies the holding of revrul_78_248 with regard to the situations determined to be in contravention of the provisions of sec_501 of the code the revenue_ruling describes an organization that is concerned with a broad range of issues of important social interest and publishes voting records with an indication of which position is the position of the organization the revenue_ruling states that when the voting records of all incumbents are presented candidates for reelection are not identified no comment is made on an individual’s overall qualifications for public_office no statement expressly or impliedly endorsing or rejecting any incumbent as a candidate for public_office is offered no comparison to potential political opponents is made and the organization points out the inherent limitations of unrecorded matters as performance on subcommittees and constituent service other factors must be examined to determine whether in the final analysis the organization is participating or intervening in a political campaign the revenue_ruling holds pertinent the additional facts that the organization does not widely distribute its compilation of incumbents’ voting records but rather distributes to its normal readership who number only a few thousand nationwide resulting in a very small distribution in any particular state or congressional district and no a attempt is made to target the publication toward particular areas in which elections are occurring publication to coincide with an election campaign distinguishes the organization from the organizations described adversely in revrul_78_248 and concluded it engaging in prohibited political campaign activity nor to time the date of is not considered to be revrul_86_95 1986_2_cb_73 describes an organization the revenue_ruling states that the providing a forum for candidates is not engaged in the conduct of public forums involving qualified congressional candidates presentation of public forums or debates is of educating the public in and of itself prohibited political activity forum for candidates could be operated in a manner that would show a bias or preference for or against a particular candidate this could be done procedures educating and informing the voters which provides fair and impartial treatment of candidates and which does not promote or advance one candidate over another would not constitute participation or intervention in any political campaign on behalf of or in opposition to any candidate for public_office on the other hand a forum held for the purpose of for example through biased questioning a recognized method however a revrul_86_95 additionally provides that the facts and all legally qualified congressional candidates circumstances of the revenue_ruling establish that both the format and content of the proposed forums will be presented in a neutral manner will be invited to participate in the forum be prepared and presented by a non-partisan independent panel the topics discussed will cover a broad range of issues of interest to the public notwithstanding that the issues discussed may include issues of particular importance to the organization's members present his or her views on each of the issues discussed finally the moderator selected by the organization will not comment on the questions or otherwise make comments that imply approval or disapproval of any of the candidates these facts the organization was not considered to be engaged in prohibited political activity each candidate will receive an equal opportunity to the questions will in view of in christian echoes nat ministry inc 10th cir the court held that an organization intervened in political campaigns even though it did not formally endorse specific candidates its publications and broadcasts to attack candidates and incumbents who it considered too liberal the organization generally used v u s f 2d the court concluded by stating that these attempts to elect or defeat certain political ua leaders reflected christian echoes’ objective to change the composition of the federal government in 666_f2d_1096 7th cir the court stated that cert_denied u s exemption is lost by participation in any political campaign on behalf of any candidate for public_office substantial part of the organization’s activities it need not forma in association of the bar of the city of new york v a the court a lawyer or a 2d cir cert_denied u s a readily provable statement of objective fact the court found that the organization’s practice of commissioner 858_f2d_876 rating candidates for elective judicial offices constituted participation or intervention in a political campaign stated that representation that a candidate is judge is representation that a candidate is able and has proper character and temperament is simply a subjective expression of opinion the court also stated that the tax_court recognized quite correctly that ratings by their very nature necessarily will reflect the philosophy of the organization conducting such activities and they are simply expressions of professional opinion concerning the candidates’ qualifications further stated that p ublished expressions of such opinion made with an eye toward imminent elections are a far cry from the revenue rulings upon which the association relies ratings of candidates were published with the hope that they will have an impact on the voter effect constituted intervention in a political campaign finally the court emphasized that sec_501 prohibits any degree of support for an individual’s candidacy for public_office and that exemption is lost by participation in any political campaign on behalf of any candidate for public_office rul observed that the the effort and not the the court citing rev the court rationale the prohibition against participation or intervention ina political campaign is absolute that the intervention is organization’s activities or that other activities would by themselves support exemption under sec_501 of the code bar of the city of new york v commissioner supra an insubstantial part of see united_states v dykema supra and association of the is not material therefore it an x claims that none of its newsletters radio commentaries house file mailings and its prospective mailings contained any material which supported or opposed any candidacy for public oe additionally x asserts that it has never rated office candidates for public_office nor ever expressed opinions as to the qualifications of any candidates for political office acknowledges that b referred to a candidate for president in the candidate commentary in the year aa l however x maintains that the commentary was not on behalf of or in opposition to his candidacy and that the candidacy was merely incidental to the issue that was being discussed xx for purposes of sec_501 intervention in a a section political campaign may be direct or indirect 501_c_3_organization cannot explicitly or implicitly endorse or oppose a candidate for public_office intervention may occur even if an organization does not explicitly endorse or oppose a candidate however prohibited x mace several communications that referred to an upcoming election or a candidate for public_office although x did not expressly campaign for candidates and even though it often did not name specific candidates we must examine each communication individually to determine whether the communication constituted political campaign intervention within the meaning of sec_501 c aa a few days before the congressional elections of the year x distributed its i’m fed up with congress communication the communication criticized congress stating that the legislative body had no regard for american workers addition x urged its members to let congress know how they feel by voting and encouraging others to vote in see rev_rul supra an organization participates or intervenes in a political campaign if it publishes or distributes a statement on behalf of or in opposition to any candidate some voter education isa permitted activity however if it is conducted in a nonpartisan manner although the communication refers to no specific candidate this question presents a close call a communication may attempt to influence a political campaign without naming a specific candidate communication however should contain some relatively clear directive that enables the recipient to know the organization's position on a specific candidate or a specific slate of candidates the i'm fed up with congress communication does not clearly indicate whether x supports or opposes a specific candidate or slate of candidates while it expresses a general dissatisfaction with congress it does not rise to the level of expressing a position on any individual candidate or candidates this communication could be viewed as focusing attention on the such moreover not all members of the fact that no statement was this communication does not clearly support or oppose any perceived abuses of the congress or as a way to send a message of disgust to members of congress made on an individual's qualifications or lack thereof for public_office supports this view congress were candidates for office in the elections of the year aa single candidate or identifiable group of candidates such as by party or a geographic location indication in the file that the letter was sent only to specific states or congressional districts in which congressional elections targeted by the organization were occurring determination with respect to this communication might be- different if evidence in the file indicated that the communication was aimed at a specific candidate specific candidates or a specific ticket of candidates file lacks such evidence and there is no other evidence in the file that any other facts and circumstances existed indicating the letter was an intervention in a political campaign consequently there is insufficient evidence to conclude that this communication constituted campaign intervention additionally there is no however the our in the june issue of its newsletter in the year aatl x published a list of brief statement which provided in part on this list you might want to give him or her express your views on the subject a call to and don’t forget the list was accompanied by a if your congressman is previous issues and this issue articles in another column in that june publication entitled contained quotations from several senators who opposed the resolution by listing only the members who voted against the - resolution the communication implies disapproval of their vote furthermore this disapproval is aggravated by reminding the readers of the the statements of certain senators during the debates and other articles that show x's position on the resolution however the publication occurred in june of the year in relatively close proximity to the legislative vote the congressional elections were not scheduled until november of the there is no evidence in the administrative file that any member referenced on the list or the accompanying article was a candidate for public_office on the date of distribution if this communication had been published during the congressional campaign rather than almost a year and a half before the next election it consider it an intervention is more likely that we would although even in those sc a circumstances some consideration of whether non-candidates were included and the type of distribution as well as the exact language connecting it making a final_determination evidence in the file that indicates that the distribution occurred in the midst of a political campaign or that any member was a candidate for public_office at that time publication of the year aa does not constitute prohibited campaign intervention to the election would be important in however because there is no the june in another issue of the year x's newsletter published x stated that the readers should post the list on their on the same page of again this communication does not refrigerator door for future reference the newsletter x included a letter from the chairman of the judiciary committee thanking b for forwarding petitions in support of the nominee constitute campaign intervention there is no evidence in the file that any senator on the voting list was a candidate for reelection analysis that applies to the resolution voting list communication in june of the year aa l applies here as well also as with the resolution voting list communication there are no other facts and circumstances in the file indicating the communication is an intervention in a political campaign at the time of publication consequently the same similarly the radio commentary that names several house members who failed to vote for a resolution and suggesting they be voted out of office in the elections of the year aa does not constitute political intervention communication which was produced in the year aa in close proximity of the legislative vote discussed in the communication there is no evidence in the file that any of the members were candidates for reelection and circumstances in the file indicate that the communication is an intervention in a political campaign in this case as well no other facts at the time of the in autumn of the year aa l b narrated a radio commentary as spokesman for x criticizing an announced candidate for the presidential nomination of this broadcast b notes that the person is now in the presidential race and proclaims that the candidate a particular political_party during moreover b claims the candidate’s political economic ideology is a failed ideology campaign intervention includes the making of oral statements in opposition to a candidate for public_office c -1 c of the regulations the radio commentary section j ‘sy the individual held himself out began by announcing that the individual had entered the race for the presidential nomination a contestant for elective_public_office the bar of the city of new york supra the court stated campaign for public_office in a public election merely and simply means running for office or candidate for office as the word is used in common parlance and as is understood by the man in the street candidacy no more than five months before state primary elections the radio commentary referred to were to be held an announced candidate for public_office within reasonably close proximity to major events in the presidential campaign the presidential contender announced his as in association of in this case id pincite id it a intervention in a political campaign is to be determined a case in christian echoes nat ministry inc supra an from all the facts and circumstances of supra organization was found to be engaging in prohibited campaign activity even though it did not formally endorse specific candidates but used its publications and broadcasts to attack some candidates and support others not consistently criticize or evaluate the qualifications of candidates in an upcoming election of the city of new york supra and rev see association of the bar rul supra clearly an organization may see rev_rul x acknowledges that the commentary discussed an issue raised by a presidential candidate individual's candidacy was incidental to the commentary’s message criticism of an economic issue raised by the candidate the commentary according to x however x maintains that the was an educational the phrase on behalf of or in opposition we do not question the educational content of the broadcast while the commentary may have been a response to the candidate’s attack on national economic policies it was also a prohibited campaign intervention to refers not to the motive of the participant but the reasonable consequences of his or her activities it appears that the broadcast occurred within months of the first scheduled primary of the presidential campaign during a time in which extensive campaigning was already occurring in addition comments on the views of a presidential candidate which name the candidate mention his or her candidacy for the presidency and explicitly favor or oppose the candidate’s views violate the proscription against political campaign intervention as set forth in sec_1 c -1 c iii therefore we conclude that this radio commentary consisted of intervention in opposition to a candidate for public_office of the regulations in this case an issue action_organization applicable law sec_1 c -1 c iv of the regulations provides a it has the that an organization is an action_organization if its main or primary objective following two characteristics or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and the attainment of such main or primary objective or objectives as distinguished from engaging in non-partisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all the activities of the organization are to be considered or campaigns for it advocates or b rationale an organization is considered an action_organization if its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and it advocates and campaigns for primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public c iv its articles of incorporation require the attainment of legislation to be accomplished educate the public on a wide variety of public policy issues from a perspective not widely available from other sources x's topics did not concern legislation the attainment of such main or none of x's stated purposes in x's primary objective is sec_1 c - of the regulations many of to primary objective of range of issues a number of which did not concern legislation consequently we cannot say that x's objectives may only be attained by legislation or the defeat of proposed_legislation x was the education of the public on a wide in our opinion the issue alleged attempts to influence legislation applicable law sec_501 of the code provides in part for the exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation’s net_earnings inures to the benefit of any private_shareholder_or_individual and no substantial part of its activities is carrying on s propaganda or otherwise attempting to influence legislation except as provided in subsection h sec_501 of the code provides that certain organizations exempt from federal_income_tax as organizations described in sec_501 may elect to have a percentage of expenditures test apply for determining whether a substantial part of the organization’s activities is attempting to influence legislation in addition nothing in this subsection or sec_4911 shall be construed to affect the interpretation of the phrase no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation under subsection c sec_4911 of the code imposes a tax on the excess_lobbying_expenditures of organizations which make an election under sec_501 sec_4911 of the code provides that influencing any attempt to influence legislation legislation means through an attempt to affect the opinions of the general_public or any segment thereof grassroots lobbying and any attempt to influence legislation through communication with any member or employee of or employee who may participate in the formulation of the legislation direct lobbying a legislative body or with any government_official sec_4911 d of the code provides that with certain exceptions the term influencing_legislation does not include communications between the organization and its bona_fide members with respect to legislation_or_proposed_legislation of direct interest to the organization and such members sec_4911 a of the code provides that communications between the organization and its bona_fide members that directly encourage such member to engage in direct lobbying within the meaning sec_4911 shall be considered to be direct lobbying by the organization sec_4911 b of the code provides that communications between the organization and its bona_fide members that directly encourage such member to encourage persons other than members to engage in direct or grassroots lobbying within the meaning sec_4911 grassroots lobbying by the organization shall be considered to be sec_1 c -1 c ii of the regulations provides that an organization is an action_organization if a substantial js aa part of its activities is attempting to influence legislation by propaganda or otherwise for this purpose an organization will be regarded as attempting to influence legislation if the organization a contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or adoption or rejection of legislation b advocates the sec_1 c -1 c ii of the regulations further provides that the term legislation as used in this section includes action by the congress by any state legislature by any local council or similar governing body or by the public in referendum initiative constitutional amendment or similar procedure operational_test merely because it advocates as an insubstantial part of an organization for which the expenditure test election of sec_501 in effect for a taxable_year will not be considered an action_organization by reason of this paragraph c ii taxation under sec_501 by reason of sec_501 it activities the adoption or rejection of legislation an organization will not fail to meet the is not denied exemption from for that year if it is sec_56_4911-2 i of the regulations provides that a legislative body or a direct lobbying communication is any attempt to influence legislation through communication with employee of official or employee who may participate in the formulation of legislation but only if the principal purpose of the communication is to influence legislation a legislator or government_official will be treated as a direct lobbying communication only if the communication refers to specific_legislation and reflects a view on the legislation any other government any member or a communication with sec_56_4911-2 of the regulations defines a grass_roots_lobbying communication as any communication that refers to specific_legislation legislation and communication to take action with respect to such legislation reflects a view on such encourages the recipient of the iii of the regulations provides that a communication encourages a recipient to take action if sec_56_4911-2 it a states that the recipient should contact a legislator or an employee of should contact any other government_official or employee who may participate in the formulation of legislation but only if the principal purpose of a legislative body or urging contact with the government_official or employee is to influence legislation or b states the address telephone number or similar information of legislative body or a legislator or an employee of a c provides a petition tear-off postcard or similar material for the recipient to communicate his or her views to a legislator or to any other government_official or employee who may participate in the formulation of legislation but only if the principal purpose of official or employee is to influence legislation or so facilitating contact with the government d specifically identifies one or more legislators who will vote on the legislation as opposing the communication’s views with respect to the legislation being undecided with respect to the legislation being the recipient's representative in the legislature or being a member of the legislative committee that will consider the legislation encouraging the recipient to take action under this fourth category does not include naming the main sponsor s of the legislation for purposes of identifying the legislation sec_56_4911-2 iv of the regulations treats a through c communications that provide any one of the items described in the paragraphs b iii directly encourage action with respect to legislation communication which merely identifies legislators that will vote on legislation or that are members of the committee considering legislation does not directly encourage action communication is be treated as grass_roots_lobbying only if not nonpartisan analysis study or research as communications that such is it a sec_56_4911-2 i of the regulations states that an action by the public in a referendum constitutional legislation includes any act bill resolution or similar action of congress a state legislature or a local governing body amendment initiative or similar procedure under the regulation is also legislation treaty required to be submitted by the president to the senate for its advice and consent as soon as the president's representative begins to negotiate the terms of the treaty legislation encompasses a proposed sec_56_4911-2 ii of the regulations states that specific_legislation includes both legislation that has already js 2a - been introduced in a legislative body and a specific legislative proposal that the organization either supports or opposes notice_88_76 c b influence the senate confirmation of constitutes attempting to influence legislation but not political intervention for purposes of sec_501 of the code provides that attempting to a federal judicial nominee 227_f2d_907 6th cir the court did not appear to distinguish in that case the organization endorsed candidates held organization that devoted less than percent of its time and effort to political activities did not violate the substantial part test between the organization’s legislative and political campaign activities for political office and supported and in some cases opposed legislation organization s members contacting legislators efforts did not require the use of organization funds organization put forth uncontested testimony that its so called political activities were less than percent of its total activities the legislative efforts primarily consisted of the most of these the 2d cir in kuper v commissioner 332_f2d_565 court held that formulating discussing and agreeing upon positions was part of a program to influence legislation including those activities that ultimately did not lead to direct legislative action in the end amount of women hours of the organization consisted of writing telegraphing or telephoning representatives in congress and the state legislature testifying before legislative committees and similar direct efforts to influence legislation substantial portion of those hours were devoted to formulating discussing and agreeing upon positions if any respect to advocating or opposing legislative matters an insignificant to be taken with in the case however a the christian fchoes nat ministry inc supra upheld the a ministry organization’s tax exemption it found that the organization engaged in service’s revocation of because in part substantial lobbying_activities the court decided that an attempt to influence legislation need not be directed to specific_legislation pending before congress indirect campaign to mold public opinion according to the court could constitute an attempt to influence legislation listed over twenty examples of the organization’s lobbying efforts test to determine whether an organization’s lobbying_activities were substantial instead the court opted to balance the organization’s activities in relation to its objectives and the court however refused to apply a pure percentage on the contrary any the court js circumstances and found promoting through legislation desirable governmental policies to be an essential part of the the court found that the organization organization’s program devoted a substantial part of its activities to lobbying the court supported this conclusion by citing hundreds of exhibits evidencing attempts to influence legislation 500_f2d_1133 ct_cl held that where an organization applied approximately of its’total expenditures toward political activities during the years and its political activities were more than an insubstantial part of its overall activities and therefore the organization did not qualify for tax exemption under sec_501 c to percent rationale an organization that has substantial activities which constitute the carrying on of propaganda or otherwise attempting to influence legislation is barred from qualifying as an organization described in sec_501 x made an election under sec_501 for its tax_year of and and reported the cost of all lobbying consequently during that year it was subject_to the and sec_4911 for the aa 1l expenditure test of sec_501 purpose of determining whether a substantial part of its xx activities consisted of attempting to influence legislation claims that it carefully monitored its compliance with sec_501 communications that challenges x's contention file we conclude that x appropriately reported its lobbying_expenditures for its tax_year of aa l and a substantial part of its activities did not consist of carrying on propaganda or otherwise attempting to influence legislation under sec_501 there is no substantial evidence in the file based on the information in the during the year aa x did not made an election under section the information contained in the file indicates that xx h made several communications in the year aa that constitute attempts to influence legislation communications when compared to x’s other charitable and educational activities do not appear to be substantial moreover the file lacks conclusive evidence as such expenditures or of other measures such as man-hours to conclude that x's legislative efforts were substantial accordingly we conclude that these communications were an insubstantial part of x’s overall activities in the year aa however these to the amount of js issue sec_4 through political intervention nonexempt purpose and private benefit substantial applicable law sec_501 of the code provides that an organization must operate exclusively for exempt purposes and must not participate or intervene in including the publishing or distribution of statements any political campaign on behalf of or any candidate for public_office mm opposition to sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in so sec_1 c -1 c iii of the regulations provides that the term candidate for public_office means an individual who offers himseif or is proposed by others as a contestant for elective_public_office sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes under sec_501 serves a public rather than a private interest organization must establish that it for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled by such private interests is not organized or operated of the code unless it this an revrul_80_302 1980_2_cb_182 held that a genealogical society whose primary activity is the compilation of data for members of a particular family does not qualify for exemption from federal_income_tax under sec_501 of the code better business bureau v united_states u s held that the presence of purpose precludes exempt status for an organization regardless of the number or importance of the exempt purposes a single substantial nonexempt the calloway family association inc t c nonprofit organization to study immigration to and migration within the united_states by focussing on its own family history and genealogy does not qualify for exemption under section held that a family association formed as v commissioner a of the code the association's activities included c researching the genealogy of its members for the ultimate purpose of publishing a family history association's family genealogical activities were not insubstantial and were not in furtherance of an exempt_purpose rather they served the private interests of the members the association was not operated exclusively for exempt purposes the court stated that the thus benjamine price genealogical association v internal_revenue_service u s t c purposes are served by an organization doing genealogical research concerning ancestors and descendants of one person and disseminating the results primarily to supporters d d c held that private american campaign academy v commissioner t c provided that actual purposes are not necessarily limited to those stated in the organizing documents in save the free enterprise system inc v commissioner tcmemo_1981_388 the court upheld denial of exemption to an organization that had a substantial purpose to advance its founder’s attack on various institutions which he claimed interfered with free enterprise reasoning that the organization served the founder’s private interest rationale issue alleged political campaign activities of behalf of b the key district asserts that x engaged in a political campaign on behalf of district points to b in support of its position the key in addition the key district provided evidence of three political committees that supposedly supported b’s candidacy x also cites federal election a campaign law to support its position under such law political_committee cannot accept contributions or make expenditures on behalf of authorization that it campaign committee or an authorized_committee a is either the candidate’s principal c f_r b a a a candidate before it receives written the information in the file supports x’s position there is not sufficient information in the file or by others toa uv21 substantial extent during the years under examination individuals apparently unconnected to b formed committees to in the year aa-2 that b approved or even had any knowledge of these committees in fact there was considerable doubt there is no record in the file that indicates could legally run for public_office the file that any close associates of b were involved in these committees or any other organization that may have suggested additionally there is no evidence in the file there is no evidence in insufficient to conclude that x in any effort in the years aa or aa l engaged therefore we conclude that x did not engage ina finally the evidence in the file is political campaign issue 5s an organization fails to be operated exclusively for exempt it has a single nonexempt purpose that is substantial see better business bureau v united_states supra purposes if in nature this is true regardless of the number or importance of the organization’s charitable purposes not operated exclusively for an exempt_purpose if incidently serves a private interest d ii organization to establish that it that benefits designated individuals its creator shareholders or other persons similarly connected to the organization it more than see sec_1 c - is not operated in a manner an organization is is the burden of the of the regulations see id it therefore an organization that serves a public purpose but also serves a private interest other than incidentally does not qualify for exempt status under sec_501 incidental in this context has both qualitative and quantitative connotations benefit to be a necessary concomitant of the activity which benefits the public at large in the qualitative sense if the benefit to the public cannot be achieved without necessarily benefitting certain private individuals the qualitative component requires the private the private benefit is incidental thus an activity may provide an indirect benefit to private interests and be treated as incidental from a qualitative ngggo07021 however if the activity provides a substantial standpoint benefit to private interests quantitatively the organization transgresses the limitations of sec_501 c substantiality of the private benefit is measured in the context of the overall public benefit conferred by the activities the other hand private interests it does not matter that the benefit may be quantitatively insubstantial the direct private benefit is deemed inappropriate to an exclusively public charitable purpose and the organization cannot be exempt under sec_501 if the activity provides a direct benefit to the on despite x‘s claim we believe that one goal of x's activities in this regard was to during the time that x disseminated most of its communications concerning c there was a reasonable likelihood that fact legislators in one letter asking the public to contact their other individuals would continue in in a letter attached to the bb newsletter of the year aatl the same gang that went after me is now out to destroy f your help is again needed b's private personal purposes predominate the timing of the communications and x claims that it decided to examine the c issue in month bb-2 of the year aat l campaign to mold public interest against the office and the law in the bb-2 bb-1 newsletter of that year another article were devoted to the campaign also contained a two-page statement from however it immediately began its the lead article and the newsletter this newsletter was followed by the edition of wa month bb which contained four articles editorials or other items that opposed the c law and mentioned likewise the bb issue contained three items and the bb issue contained another concerning newsletters of the year aa consisted of articles and other items voicing opposition to the in summation the total pages _ the total newsletter pages published that year accounted for pages or over of iin addition x sent out house file mailings to its of these mailings the remaining were devoted to of these mailings letters were x's charitable activities were the members during the year aa subject of public policy issues devoted entirely to abolishing and other letters while devoted to another topic voiced x's position and reported on its progress based on these numbers we conclude that of x's house file mailings put forth its opinion concerning percentage increases to over if only the mailings requiring public policy research is taken into account also in the year aat l required public policy research on topics assumptions of x‘s public policy research in connection with the prospect file mailings concerned approximately of x‘s expenses_incurred in disseminating its prospect file mailings were in connection x distributed prospect mailings these mailings based on these this although making such communications might have served an it was not an exempt activity educational purpose in part because the activity directly served the private interest of x‘s president b see the calloway family association inc supra the primary reason for this activity appears to be that c was involved in an investigation of b for activities occurring long before advocacy communications against may have benefitted the public provided more than incidental private benefit to b consequently we believe even if the activity is not more than incidental in the quantitative sense that this activity disqualifies xx for exempt status under sec_501 in the qualitative sense consequently we think the although they however we believe this activity was more than incidental in the quantitative sense as well based on our review of the newsletters the house file and prospect file mailings and the radio commentaries we estimate that approximately of x's public policy research expenditures in the year aati public information expenditures and of x's total program of x's op -w- service expenditures_for its aa l year were in connection with the c issue issue mailing list and book agreements an organization described in sec_501 may provide services or assets to other parties including its officers without violating either the inurement or private benefit tests however the organization must receive fair market rental value for the assets transferred and arm’s-length compensation_for servicés provided there is no information in the file that suggests that x paid more than fair_market_value is no information that shows that b received more than insubstantial benefits on account of the transaction particular importance with respect to the book distribution is the fact that moreover there of accordingly based on the facts currently in the administrative file in this specific case we are unable to conclude that the book arrangement produced inurement or private benefit to b within the meaning of sec_1 c -1 c -1 and -1 d ii of the regulations issue whether x's communications were educational applicable law section ‘1 c -1 d i of the regulations provides that the term educational relates to-- the instruction or training of the individual for a the purpose of improving or developing his capabilities or b the individual and beneficial to the community the instruction of the public on subjects useful to an organization may be educational even though it advocates a particular position or viewpoint so long as sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion it presents a revproc_86_43 1986_2_cb_729 stated the criteria used to determine whether an organization's advocacy of a particular viewpoint or position is educational under sec_501 c ne f e s a of the regulations the code and c -1 d the service renders no judgment as will look to the method used by the organization to develop and present its views provide a factual foundation for the viewpoint being advocated or a development from the relevant facts that would materially aid a listener or reader in a learning process any of the following factors in the presentations made by an organization is indicative that the method used by the organization to advocate its viewpoints is not educational the method is not educational if to the viewpoint the service the presence of it fails to although the presentation of viewpoints unsupported by fact sec_1 is a significant portion of the organization's communications the facts that purport to support the viewpoint sec_2 are distorted the organization's presentations make substantial use of inflammatory and disparaging terms and express conclusions more on the basis of strong emotional feelings than of objective evaluations the approach used in the organization's presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter there may be exceptional circumstances however where an organization's advocacy may be educational even if one or more of the listed factors are present the service will look to all the facts and circumstances to determine whether an organization may be considered educational despite the presence of one or more of such factors educational the organization must still meet all other requirements for exemption under sec_501 including the restrictions on influencing_legislation and political campaigning even if the organization's advocacy is in 631_f2d_1030 d c cir the court ruled that the full and fair exposition requirement of the sec_1 regulation was unconstitutional because the standard was vague the organization in that case published material intended to advance the cause of the women’s movement determined that the organization did not meet the educational criteria under sec_501 because it refused to c -1 d educational the service publish l jo s id emphasis therefore the service determined and the district any items it considered damaging to its cause added court agreed that the organization did not present a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion as set forth in the regulation overturning the service’s determination the d c circuit stated that a pplications for tax exemption must be evaluated however on the basis of criteria capable of neutral application the standards may not be so imprecise that they afford latitude to the individual irs officials to pass judgment on the content and quality of an applicants views and goals and therefore to discriminate against those engaged in protected first amendment activities in d c of the code as the organization published a monthly newsletter and the newsletter’s general theme was that non-whites in 710_f2d_868 cir the court upheld the service’s denial of an organization's exemption under sec_501 educational membership bulletin organized lectures and meetings issued occasional leaflets and distributed books all for the stated purpose of arousing in white americans of european ancestry an understanding of and a pride in their racial and cultural heritage and an awareness of the present dangers to that heritage are inferior to white americans of european ancestry and that jews control the media and thus cause government policy to be harmful to the interests of white americans of european ancestry the service cited the methodology test later published in rev_proc as its test to determine whether the organization's activities were educational the court reasoned that although the organization cited certain purported facts in support of its views eg crimes committed by blacks there was no reasoned link between the facts cited and the conclusions asserted by the organization the court distinguished big mama rag on the ground that the vague test set forth in the regulations posed a real risk of arbitrary enforcement and the organization’s activities in big mama rag could have been found educational within some reasonable interpretation of the term although the court did not reach the question of constitutionality of the methodology test educational exemption be restricted to material which substantially helps a reader or listener in a learning process the court also noted that the application of this test reduced the vagueness found in big mama raq it did note that the test tend s toward ensuring that the in 37_f3d_216 sth cir cert_denied 513_us_1192 the tax_court upheld c status to an organizatio organization advocated a pro-majo generally favored those americans english-speaking and of northern organization’s membership applicat rity philosophy which who are white christian european descent the ion stated as follows i apply for membership in the wowing freedom as the highest superlative nation christian religion social justice ast english as the premier langua supreme civilizer work as th communism as the paramount fo nationalist movement virtue america as the ity as the consummate he noblest pursuit ge the white race as the e foremost standard and e the court held that the s its social service counseling ritable purposes with respect held that revproc_86_43 was with respect to charitable purpose organization failed to prove that and legal activities furthered cha to educational_purposes the court not unconstitutionally vague or ov erbroad on its face or as applied that the organization's n ewsletter met three of the four criteria of the methodology test o f revproc_86_43 and therefore was not educational and that the organization failed to show that its treatment was dif ferent from that of similarly situated organizations in violation of its due process and equal protection rights organization’s operations did not privately benefit the founder by providing him a forum to expres s his personal agenda and promote his career in politics re asoning that the founder did not engage much in retaliatory per sonal attacks financially benefit from the organization or appear to have current ambitions for public_office altho ugh he had campaigned for office a decade ago however the c ourt held that the rationale les discuss various public ecological perspective the the opposition’s positions while nearly all of x's artic policy issues froma particular id articles to some extent set forth despite the perception that x's articles present facts that shed an unfavorable light on opposing i cannot say that newsletter article communications are based upon unsu regular basis has cited independe facts contained in the articles organization such as x are educati clear and definite positions on pu pported opinion nt sources that support the the communications of an onal even though they maintain blic policy issues that are xx ona a discussed and addressed in the legislative and political realms because they use an educational methodology conclude that x’s communications are educational within the meaning of sec_1 c -1 d i of the regulations therefore we issue political_expenditures applicable law sec_4955 of the code generally imposes a tax on each political_expenditure by a sec_501 organization payable by the organization and a tax on the agreement of any organization_manager to the making of any expenditure knowing that it willful and is due to reasonable_cause payable by the organization_manager a political_expenditure unless such agreement is not is sec_4955 of the code defines a political_expenditure generally as any amount_paid or incurred by a sec_501 organization in any participation in or intervention in including the publication or distribution of statements any political campaign on behalf of opposition to any candidate for public_office or in sec_4955 of the code provides that in the case of an organization which is effectively controlled by a prospective candidate for public_office and which is availed of primarily for purposes of promoting the prospective candidacy the term political_expenditure includes any of the following amounts paid_or_incurred by the organization a amounts paid_or_incurred to such individual for speeches or other services b travel_expenses of such individual c expenses of conducting polls surveys or other studies or preparing papers or other materials for use by such individual d expenses of advertising publicity and fundraising for such individual be any other expense which has the primary effect of promoting public recognition or otherwise primarily accruing to the benefit of such individual sec_4955 of the code defines a sec_501 mb - organization as any organization which without regard to any political_expenditure would be described in sec_501 and exempt from taxation under sec_501 sec_4955 a of the code defines an organization_manager as including any officer director or trustee of the organization or individual having powers or responsibilities similar to those of officers directors or trustees of the organization sec_4962 and sec_4963 of the code provide generally that if is established to the secretary’s satisfaction that a taxable it expenditure under sec_4955 was not willful and flagrant and was corrected within a certain time then the tax shall be abated sec_53_4955-1 iii of the regulations provides that expenditures_for voter registration voter turnout or voter education constitute other expenses treated as political_expenditures by reason of sec_4955 e of the code only if the expenditures violate the prohibition on political activity provided in sec_501 rationale inasmuch as the analysis concerning issue indicates that one communication made by x was an intervention in a political campaign a tax under sec_4955 becomes applicable with respect to that expenditure issue disqualifying lobbying_expenditures applicable law sec_4912 of the code imposes a tax on the lobbying_expenditures of an organization which is not described in sec_501 expenditures expenditures and shall be paid_by the organization for any taxable_year by reason of making lobbying percent of the amount of such the tax is sec_4912 of the code imposes a tax on the agreement of any organization_manager to the making of lobbying_expenditures described in sec_4912 knowing that such expenditures are likely to result in the organization not being described in sec_501 unless such agreement is not willful and is due to reasonable_cause the tax is the amount of such expenditures and shall be paid_by any manager who agreed to the making of the expenditures percent of sec_4912 of the code provides that sec_4912 applies to any organization determined by the secretary to be exempt under sec_501 and to which a h election does not apply that is not a private_foundation sec_4912 of the code defines a lobbying_expenditure as any amount_paid or incurred by the organization in carrying on propaganda or otherwise attempting to influence legislation and an organization_manager as defined in sec_4955 rationale the analysis concerning issue indicates that while certain communications made by x in the year aa were attempts to influence legislation they were not substantial and thus sec_4912 is not applicable conclusion constituted a violation of the prohibition against campaign intervention under sec_501 of the internal_revenue_code x was not an action_organization under sec_1 c -1 c iv of the income_tax regulations a substantial part of x's activities in the years aa and aa l was not devoted to carrying on propaganda or otherwise attempting to influence legislation under sec_501 sec_501 of the code or xx did not participate or intervene in a political campaign as defined in sec_1 c -1 c iii regulations of the x’s communications in the year aa l1 more than incidentally served a private interest within the meaning of sec_1 c -1 d ii of the regulations its members did not result in inurement or private benefit to b within the meaning of sec_1 c -1 c the regulations and -1 d ii -1 e of x s newsletters radio commentaries and other communications were educational as defined in sec_1 c -1 d of the regulations v x's expenditures_for one communication made in the year aa l constituted a political_expenditure under sec_4955 qd of the code and therefore x is liable for the tax under sec_4955 a x did not make disqualifying lobbying_expenditures under sec_4912 of the code the assistant_commissioner ep eo has declined to grant of the code retroactive relief to x under sec_7805 because the facts during the years under examination were materially different from the facts on which the exemption ruling was based and because x has failed to demonstrate that it relied in good_faith on the exemption ruling a copy of this technical_advice_memorandum is to be given to sec_6110 of the internal_revenue_code provides that x it may not be used or cited as precedent -end-
